DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,223,926 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed in the current application are already covered by the patented claims. Examiner produced a comparison below between two sets of claims. 

Current claims 
US 10,223,926
1. (Currently Amended) A method comprising:
Determining, by a computer device, location data associated with a first user,
receiving, from a second computing device and based on the location data, a first skateboard activity challenge:
receiving, from one or more sensors, a first set of activity data corresponding to performance of a first skateboard trick by the first user;


2. (New) The method of claim 1, further comprising:
receiving, based on the performance of the first skateboard trick, a rating from one or more other users.

3. (New) The method of claim 1, further comprising:
determining, based on the location data, that the first user arrived at a first venue; and
receiving, from the second computing device, a second skateboard activity challenge.

4. (New) The method of claim 3, further comprising:
determining the second skateboard activity challenge based on one or more physical objects located at the first venue.



6. (New) The method of claim 1, further comprising: determining, based on the performance of the first skateboard trick, a recommendation for at least one of: an article of footwear, an article of apparel, or a piece of athletic equipment.

7. (New) The method of claim 1, further comprising: determining, based on the first skateboard activity challenge, a venue recommendation for performing the first skateboard trick.

8. (New) The method of claim 1, further comprising: sending, to a remote computing device, at least a portion of the first set of activity data for display on a display device.

9. (New) An apparatus comprising: one or more processors; and memory storing 


10. (New) The apparatus of claim 9, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to:

receive, based on the performance of the first skateboard trick, a rating from one or more other users.



determine, based on the location data, that the first user arrived at a first venue; and

receive, from the computing device, a second skateboard activity challenge.

12. (New) The apparatus of claim 11, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to:

determine the second skateboard activity challenge based on one or more physical objects located at the first venue.

13. (New) The apparatus of claim 11, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to:



14. (New) The apparatus of claim 9, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to:

determine, based on the first skateboard activity challenge, a venue recommendation for performing the first skateboard trick.

15. (New) A non-transitory computer readable medium storing computer executable instructions that, when executed, cause an apparatus at least to:
determine location data associated with a first user;
receive, from a computing device and based on the location data, a first skateboard activity challenge;

output, based on the first set of activity data and one or more performance thresholds, an indication of whether the first user successfully performed the first skateboard trick.

16. (New) The computer readable medium of claim 15, wherein the computer executable instructions, when executed, cause the apparatus to:
receive, based on the performance of the first skateboard trick, a rating from one or more other users.

17. | (New) The computer readable medium of claim 15, wherein the computer executable instructions, when executed, cause the apparatus to:
determine, based on the location data, that the first user arrived at a first venue; and
receive, from the computing device, a second skateboard activity challenge.

18. (New) The computer readable medium of claim 17, wherein the computer executable instructions, when executed, cause the apparatus to:
determine the second skateboard activity challenge based on one or more physical objects located at the first venue.

19. (New) The computer readable medium of claim 17, wherein the computer executable instructions, when executed, cause the apparatus to:
determine, based on the performance of the first skateboard trick, a recommendation for at least one of: an article of footwear, an article of apparel, or a piece of athletic equipment.

20. (New) The computer readable medium of claim 15, wherein the computer executable instructions, when executed, cause the apparatus to:



    2. The method of claim 1, wherein the first user input from the first user specifies a combination of two or more skateboard movements, the method further comprising: receiving a second user input indicating a first order for performing the combination of two or more skateboard movements; and determining, by the one or more processors, a first time period for which to perform the combination of two or more skateboard movements. 
    3. The method of claim 1, further comprising: receiving a second set of performance data generated by one or more sensors associated with a third user; determining, by 
    4. The method of claim 1, wherein the first user input specifies a plurality of skateboard movements, the method further comprising: displaying, in a user interface, a representation of a progress of the second user towards successfully performing the plurality of skateboard movements. 

    6. The method of claim 1, wherein the first skateboard movement comprises a first skateboard trick. 
    7. The method of claim 1, further comprising: determining, based on a location of a user, of the one or more other users, a second skateboard movement and a second set of associated performance characteristics; and in response to the determining the second skateboard movement, transmitting the second skateboard movement and the second set of associated performance characteristics to the user. 
    8. The method of claim 1, wherein a first associated performance characteristic of the plurality of associated performance characteristics indicated by the first user input comprises a rotational 
    9. The method of claim 1, further comprising: determining, by the one or more processors, that the first user satisfied a first threshold value associated with a first performance characteristic, of the plurality of associated performance characteristics, indicated by the first user input; and determining, by the one or more processors and based on the first set of performance data indicating that one or more activity metrics satisfy the first threshold value, that the second user successfully performed the first skateboard movement. 
    10. The method of claim 1, wherein a first performance characteristic of the plurality of associated performance characteristics comprises a parameter indicating one of a speed, an acceleration, a location, a rotational force, or a height of a skateboard. 
    11. An apparatus comprising: one or more processors; and memory storing computer executable instructions that, when executed by the one or more processors, cause the apparatus at least to: receive, from a first user, a first user input indicating at least a first skateboard 
    12. The apparatus of claim 11, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to: receive a second set of performance data generated by one or more sensors associated with a 
    13. The apparatus of claim 12, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to: receive, from the first user, a second user input specifying a second skateboard movement to be performed by the second user and the third user. 
    14. The apparatus of claim 11, wherein the computer executable instructions, when 
    15. The apparatus of claim 1, wherein the first user input indicates a combination of skateboard movements. 
    16. The apparatus of claim 15, wherein the computer executable instructions, when executed by the one or more processors, cause the apparatus to: determine whether the first user has previously performed one or more skateboard movements of the combination of skateboard movements. 
    17. A non-transitory computer readable medium storing computer executable instructions that, when executed, cause an apparatus at least to: receive, from a first user, a first user input indicating at least a first skateboard movement to be performed by one or more other users and a first set of associated performance characteristics; receive a first set of performance data generated by one or more sensors measuring athletic activity performed by a second user; determine, based on the first set of performance data, a first set of activity metrics corresponding to 
    18. The non-transitory computer readable medium of claim 17, wherein the computer executable instructions, when executed, cause the apparatus to: receive a second set of performance data generated by one or more sensors associated with a third user; determining, based on the second set of performance data, a second set of activity metrics corresponding to athletic activity performed by the third user and the first set of associated performance characteristics; determine whether the second set of performance data corresponds to the first skateboard movement; determine, based on 
    19. The non-transitory computer readable medium of claim 17, wherein the first user input indicates a combination of skateboard movements; and wherein the computer executable instructions, when executed, cause the apparatus to: display a representation of a progress of the second user towards successfully performing the combination of skateboard movements. 
    20. The non-transitory computer readable medium of claim 17, wherein the computer executable instructions, when executed, cause the apparatus to: track performance characteristics associated with the one or more other users performing the first skateboard movement. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Specifically claims 6 and 7 the limitations read:

6. (New) The method of claim 1, further comprising: determining, based on the performance of the first skateboard trick, a recommendation for at least one of: an article of footwear, an article of apparel, or a piece of athletic equipment.

7. (New) The method of claim 1, further comprising: determining, based on the first skateboard activity challenge, a venue recommendation for performing the first skateboard trick.
However, it is unclear to the Examiner for claim 6, who is making recommendation for what purpose and to who? For example, a trick or performance being performed by the user, and the result is tracked to see whether they have successfully completed the trick or not, at this point it is unclear whether the recommendation is for the device that is worn by the performer 
Similarly, for claim 7, if the challenge is already performed at a venue, then why there is a recommendation being made for the venue? Again, a proper recitation and clarification would help to properly treat claims on their merit. 
Claims 13-14 and 19-20 are rejected for the same reason stated for claims 6 and 7 above. A proper clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rogel (US 2013/0085713). 


Claims 1, 9 and 15. (Currently Amended) Rogel disclose a method comprising:
Determining, by a computer device, location data associated with a first user (para 0025) skateboarder location and the trick performed are tracked by the system,
receiving, from a second computing device and based on the location data, a first skateboard activity challenge (para 0028, 0182), though Rogel does not explicitly discloses a challenge received from another user or computer, however a competition for a skateboard trick challenge can be performed remotely, thus it’s obvious within the knowledge of ordinary skilled artisan prior to the applicant’s earliest priority date of this application:
receiving, from one or more sensors, a first set of activity data corresponding to performance of a first skateboard trick by the first user (para 0020), a skateboard trick data is received from the sensors of the skateboard user such as shoes or apparel or might even be a wearable device;
outputting, based on the first set of activity data and one or more performance thresholds, an indication of whether the first user successfully performed the first skateboard trick (para 0032), based on the data received from the sensors of the skateboard user, a determination is made whether the user has performed the skateboard trick or not.

2, 10 and 16. (New) The method of claim 1, further comprising:
receiving, based on the performance of the first skateboard trick, a rating from one or more other users (para 0049), tricks are scored or rated.

3, 11 and 17. (New) The method of claim 1, further comprising:
determining, based on the location data, that the first user arrived at a first venue; and
receiving, from the second computing device, a second skateboard activity challenge (para 0051-0054), tricks can be performed at different venues and environment based on the location data.

4, 12 and 18. (New) The method of claim 3, further comprising:
determining the second skateboard activity challenge based on one or more physical objects located at the first venue (para 0051-0054), tricks can be performed at different venues and environment based on the location data.

5. (New) The method of claim 3, further comprising: determining the second skateboard activity challenge based on a terrain of the first venue (para 0052).

8. (New) The method of claim 1, further comprising: sending, to a remote computing device, at least a portion of the first set of activity data for display on a display device (para 0033).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619


/MASUD AHMED/Primary Examiner, Art Unit 3619